Citation Nr: 0030995	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for disorders of the 
lumbosacral and cervical spines.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to June 
1979.  He has also had periods of active duty for training.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for disorders of the lumbosacral and cervical 
spines.  


FINDINGS OF FACT

1.  In February 1997, the Board found the additional evidence 
submitted since a prior final RO decision (dated April 1986) 
did not constitute new and material evidence which was 
sufficient to reopen claims for service connection for 
lumbosacral and cervical spine disorders, and that decision 
represents the last final denial of those claims.  

2.  The additional evidence submitted since February 1997 is 
largely redundant; does not bear directly and substantially 
upon the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of claims for service connection for 
disorders of the lumbosacral and cervical spines.  

CONCLUSION OF LAW

The additional evidence submitted since the Board's February 
1997 decision is not new and material, and the claims for 
service connection for disorders of the lumbosacral and 
cervical spines are not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior decisions of the Board are final, and a claim 
disallowed by the Board may not be reopened and allowed and 
is not subject to revision on upon the same factual basis. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000), 38 C.F.R. § 20.1100 
(2000). 
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations.  The Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), i.e., that evidence was new and material 
sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome.  The Federal Circuit 
adopted the standard set forth in 38 C.F.R. § 3.156(a) (2000) 
as the appropriate standard for determining whether new and 
material evidence has been submitted.  

The Board has adjudicated the instant claim in light of the 
guidance provided by Hodge and the definition of new and 
material evidence as set forth in 38 C.F.R. § 3.156 (2000), 
whereas the RO apparently adjudicated this claim on the basis 
of the "reasonable possibility" standard from Colvin.  (See 
Rating Decision, February 1998, and Statement of the Case, 
June 1999).  The Board finds that the veteran has not been 
prejudiced by the disposition herein as the July 1999 
Statement of the Case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156 (2000).  Furthermore, the new 
standard as outlined in Hodge provides a less stringent 
evidentiary threshold and is therefore more favorable to the 
veteran.  See Fossie v. West, 12 Vet. App. 1 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

According to 3.156 (a), "new and material evidence means 
evidence previously submitted to decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The Court of Appeals for Veteran Claims has held that in 
order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits." Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  


Prior Board decision

In a February 1997 decision, the Board found that the 
evidence submitted since a previous and final RO decision 
(dated April 1986) did not constitute new and material 
evidence which was sufficient to reopen the claims for 
service connection for lumbosacral and cervical spine 
disorders.  The Board reviewed the evidence that was of 
record at the time of the April 1986 decision, and this 
evidence included service medical records, private medical 
reports, the report of a 1980 VA examination, and the 
veteran's testimony at a personal hearing.  

Service medical records show that the veteran's spine was 
evaluated as normal on separation examination in May 1979.  
He was subsequently treated for injuries to his back and neck 
sustained in a motor vehicle accident in which a gamma-goat 
in which he was riding overturned.  On May 22, 1979, he was 
seen for complaints of low back pain and an assessment of 
resolving soft tissue strain without objective findings.  In 
June 1979, the veteran indicated that his medical condition 
had changed since his last separation examination as he hurt 
his back in an accident in the field.  

In April and May 1980, the veteran received private treatment 
for back complaints.  An assessment of mild myofascial sprain 
of the lumbosacral spine is shown, and findings included mild 
spasm of the paraspinous muscles.  On May 19, 1980, it was 
noted that his back was better and he was cleared to return 
to work.  Army reserve medical records show that in June 
1980, the veteran complained of back pain on several 
occasions when seen on sick call.  He described this pain as 
a chronic problem and dated it to the time of his in-service 
motor vehicle accident.  On VA examination in August 1980, he 
reported intermittent low back pain and he was diagnosed with 
mild lumbosacral strain.  X-ray findings included a Schmorl's 
node at L5 and spina bifida of multiple levels of the sacrum.  

In June 1984, the veteran sought emergent care for muscle 
cramps in the neck, chest, and back, which had developed 
while he was at work.  Diagnoses included muscle cramps.  

VA outpatient treatment records show that the veteran sought 
treatment for low back pain in June 1985.  Objective findings 
included tender lumbar muscles and an assessment of back 
strain was indicated.  In July 1985, he reported that his 
back was still hurting.  On VA examination in August 1985, 
diagnoses included lumbosacral strain/arthritis, symptomatic, 
mild; and cervical spine strain/arthritis, asymptomatic.  

At a personal hearing in March 1986, the veteran testified 
that he injured his back during active service in 1979 and 
that his current back problems were residuals of that 
accident.  

In a November 1985 decision, the RO found that the service 
medical records did not show finding or diagnosis of a 
disability involving the neck, muscle cramping, or spasm.  It 
was also found that low back strain, as shown in service, was 
considered acute and transitory in the absence of evidence of 
continuity of symptoms since discharge from active duty, and 
that cervical strain and arthritis was not shown to be 
incurred in or aggravated by the veteran's military service.  
In its April 1986 decision, the RO found that no new and 
material evidence had been received which would change the 
prior denial of service connection for lumbosacral strain and 
cervical spine strain.  

As noted, in February 1997 the Board adjudicated the issue of 
whether new and material evidence had been presented to 
reopen a claim for service connection for lumbosacral and 
cervical spine disorders, based on a finding that the RO's 
April 1986 was final.  The Board considered additional 
evidence in the form of statements by the veteran and another 
lay person, a Department of Health and Human Services 
Disability report, the report of a VA psychiatric 
examination, and additional and duplicative service personnel 
records.  

In a February 1995 statement, the veteran stated that he 
wished to reopen his claim for a service-connected back 
condition and he reiterated that he injured his back in a 
motor vehicle accident in 1979.  He noted that he had 
residuals of this condition and he was experiencing pain at 
the current time.  In a May 1995 lay statement, Ms. G.E. 
indicated that she had known the veteran for 30 years, and 
that he was involved in a military accident in 1979 at which 
time he was hospitalized in Fort Hood, Texas.  She noted that 
the veteran had been having problems with his back since his 
discharge.  

The Department of Health and Human Services Disability Report 
was received in May 1995 and includes information supplied by 
the veteran regarding his back injury and disorder.  In a VA 
Form 9, dated May 1995, the veteran indicated that he has 
severe back pain and that he had been unsuccessful in 
obtaining employment due to his back injury.  In additional 
statements, he reiterated his contention that he injured his 
back and neck after a wreck while on active duty in the army 
and he provided a detailed description of that accident.  The 
July 1996 VA psychiatric examination report shows an Axis III 
diagnosis of chronic back pain.  

The Board found that the evidence submitted by the veteran 
since April 1996 was not material, as it was not relative and 
probative of the issue at hand and the additional evidence 
did not establish a link between the current symptomatology 
and the veteran's military service.  In reviewing the 
additional evidence, the Board was unable to find that the 
veteran's in-service injury resulted in a chronic disability.  
Accordingly, it was found that new and material evidence had 
not been submitted and the claims for service connection for 
lumbosacral and cervical spine disorders were not reopened.  


Evidence submitted since February 1997

The Board's February 1997 decision represents the last final 
denial of a claim for service connection for disorders of the 
lumbosacral and cervical spines.  The Board must review of 
all of the evidence submitted since that time in order to 
determine whether the veteran has presented new and material 
evidence which is sufficient to reopen those claims.  The 
additional evidence submitted by the veteran since February 
1997 includes VA outpatient treatment records, private 
medical records, and statements by the veteran on appeal.  

VA outpatient treatment records show that in August and 
September 1985, the veteran was followed by Physical Medicine 
for complaints of pain in his neck and back.  On September 5, 
1985, it was noted that his back was improving and he 
received exercise instruction.  On September 12, 1985, he 
reported increasing pain to his back.  

Recent medical records show that the veteran has received 
private treatment for back problems.  In December 1996, he 
complained of low back pain, which he dated to a 1979 injury.  
A December 1996 lumbar spine x-ray report shows an impression 
of unremarkable lumbar spine.  When seen for follow-up, an 
assessment of chronic low back pain was provided.  In January 
1997, he complained of low back pain with radiation down the 
right leg.  He gave a history of chronic low back pain since 
a motor vehicle accident in 1978 and he reported an injury 
while working in a nursing home in 1989.  A March 1997 
ambulatory encounter record shows that he talked of back and 
stomach problems.  In April 1997, the veteran continued to 
complain of neck pain and back pain with radiation.  

In May 1997, the veteran indicated that he was requesting 
additional compensation for lumbosacral and cervical spine 
disorders as he was in much greater pain and must take more 
pain relievers to ensure greater discomfort.  

A January 1998 MRI report shows the following impressions: 1.  
at L5-S1, relatively mild disc degenerative change, with 
bulging posterior disc margin, mild accompanying spur 
formation, and probable small extruded disc herniation in the 
left side paracentral location; and 2.  At L4-5, bulging disc 
and probably left side intra-foraminal protruding disc 
herniation.  The foramen was not significantly stenotic yet.  

In a VA Form 9 (substantive appeal), dated August 1999, the 
veteran indicated his belief that he incurred chronic low 
back and neck disabilities as a result of injuries suffered 
on active duty.  

The record indicates that the veteran submitted a 1980 
progress report from Okmulgee Memorial; however, that 
document was returned to the veteran as it was duplicative of 
evidence currently in the record and was considered by the RO 
at the time of its November 1985 rating decision.  

The Board has reviewed the evidence submitted since February 
1997 in light of the definition of new and material evidence 
as provided by 38 C.F.R. § 3.156 (2000); see also Hodge, 
supra.  In doing so, the Board has concluded that the 
additional evidence is not new and material as it is largely 
redundant and does not bear directly and substantially upon 
the specific matter under consideration, i.e., entitlement to 
service connection for disorders of the lumbosacral and 
cervical spines.  

Specifically, the additional documentation indicates VA 
outpatient treatment in 1985, and this evidence is redundant 
as evidence of VA outpatient treatment for back problems in 
1985 was considered at the time of the RO's April 1986 
decision.  The additional private treatment records are 
indicative of a current lumbosacral spine disability, 
including discogenic disease, as well as complaints of neck 
problems.  This evidence indicates the current manifestation 
of lumbosacral and cervical spine disabilities; however, the 
Board considered evidence of current disability at the time 
of the February 1997 decision.  Thus, the evidence contained 
in the recent private treatment records is also redundant.  
Likewise, the veteran's contentions (to the effect that his 
current back problems are related to an in-service motor 
vehicle accident) were outlined in the record in detail at 
the time of the prior Board and RO decisions.  As such, his 
reiteration of those contentions is duplicative of lay 
testimony that was previously considered by the Board at the 
time of its February 1997 decision.  Therefore, the 
additional evidence submitted by the veteran is redundant and 
has been considered in prior final decisions.   

In addition, the Board notes that the additional evidence 
submitted by the veteran does not include a medical opinion 
or other evidence suggesting a link, or causal relationship, 
between the current diagnoses and symptomatology and the 
veteran's period of active military service, to include 
injuries sustained at the time of a motor vehicle accident 
therein.  As such, the additional evidence submitted since 
February 1997 does not bear directly and substantially upon 
the specific matter of entitlement to service connection for 
lumbosacral and cervical spine disorders.  

Accordingly, the Board has concluded that the evidence 
submitted since the Board's February 1997 is not "new and 
material" as contemplated by 38 C.F.R. § 3.156 (2000), in 
that the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
claims for service connection for lumbosacral and cervical 
spine disorders.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000).  Thus, the claims are not reopened.  

The Board also points out that the "benefit of the doubt 
doctrine" applies to the adjudication of a claim on its 
merits, not to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  See 
Martinez v. Brown, 6 Vet. App. 462 (1994).  

VA has a duty to inform the claimant and the claimant's 
representative of the information necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5102).  The Board 
finds that the RO fulfilled this obligation in rating 
decisions dated March 1997, April 1997, and September 1997, 
and February 1998, and by furnishing the veteran with a 
Statement of the Case in June 1999.  Finally, the Board notes 
that it is unaware of the existence of additional evidence 
which may prove to be new and material, but which has not 
been submitted with the application.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  


ORDER

The petition to reopen claims for service connection for 
disorders of the lumbosacral and cervical spine is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


